Citation Nr: 0005475	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability claimed to be manifested by a nervous condition 
with sleep disturbances, on a direct basis or due to a 
Persian Gulf War-related undiagnosed illness.

2.  Entitlement to service connection for a chronic 
disability claimed to be manifested by pain in multiple 
joints, on a direct basis or due to a Persian Gulf War-
related undiagnosed illness.

3.  Entitlement to service connection for a chronic 
disability claimed to be manifested by a skin rash, on a 
direct basis or due to a Persian Gulf War-related undiagnosed 
illness.

4.  Entitlement to service connection for a chronic 
disability claimed to be manifested by fatigue, on a direct 
basis or due to a Persian Gulf War-related undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to December 
1992.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

A travel board hearing was held on October 27, 1999, in Waco, 
Texas, before Jeff Martin, who is a Member of the Board's 
Section deciding this appeal and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  A transcript of the hearing is of 
record.





FINDINGS OF FACT

1.  The veteran is a Persian Gulf War veteran.

2.  It has not been objectively shown that the veteran 
currently suffers from a chronic psychiatric disability 
manifested by a nervous condition with sleep disturbances, or 
from an undiagnosed chronic illness with objective 
indications of nervousness and sleep disturbances.

3.  The veteran's complaints of pain in multiple joints have 
been attributed to his service-connected bilateral carpal 
tunnel syndrome, right knee disability, residuals of a left 
wrist fracture and lumbosacral spine disability, as well as 
to the nonservice-connected degenerative disc disease of the 
right shoulder and right ankle.

4.  It has not been objectively shown that the diagnosed 
degenerative disc disease of the right shoulder and right 
ankle, which were first diagnosed almost five years after 
service, are causally related to service.

5.  It has not been objectively shown that the veteran 
currently suffers from an undiagnosed chronic illness, with 
objective indications of pain in multiple joints.

6.  It has not been objectively shown that the veteran 
currently suffers from a skin disability manifested by a skin 
rash, or from an undiagnosed chronic illness with objective 
indications of a skin rash.

7.  It has not been objectively shown that the veteran 
currently suffers from a disability manifested by fatigue, or 
from an undiagnosed chronic illness with objective 
indications of fatigue.




CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a chronic 
disability claimed to be manifested by a nervous condition 
with sleep disturbances, on a direct basis or due to a 
Persian Gulf War-related undiagnosed illness, that is well 
grounded, i.e., capable of substantiation.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a chronic 
disability claimed to be manifested by pain in multiple 
joints, on a direct basis or due to a Persian Gulf War-
related undiagnosed illness, that is well grounded, i.e., 
capable of substantiation.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991); 38 C.F.R. § 3.317 (1999).

3.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a chronic 
disability claimed to be manifested by a skin rash, on a 
direct basis or due to a Persian Gulf War-related undiagnosed 
illness, that is well grounded, i.e., capable of 
substantiation.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

4.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a chronic 
disability claimed to be manifested by fatigue, on a direct 
basis or due to a Persian Gulf War-related undiagnosed 
illness, that is well grounded, i.e., plausible or capable of 
substantiation.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to be service-
connected for a nervous condition with sleep disturbances, 
pain in multiple joints, a skin rash and fatigue, either on a 
direct basis or as objective, verifiable symptoms of chronic 
disabilities resulting from undiagnosed Persian Gulf-related 
illnesses.

At the outset, the Board notes that a person who submits a 
claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter 
referred to as "the Court") has defined a well grounded 
claim as a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303 (1999).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  See, 
Caluza, at 506.

In discussing every claimant's duty to submit a claim that is 
well-grounded, i.e., plausible or capable of substantiation, 
the Court has also said that, in cases in which the law and 
not the evidence is dispositive, a claim of entitlement to VA 
benefits shall be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, in this regard, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

VA statutes and regulations also provide additional means for 
Persian Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 
3.317 (1999).  In the present case, the record shows that the 
veteran served on active duty in Southwest Asia during the 
Persian Gulf War between January and June 1991.  He therefore 
is considered a Persian Gulf War veteran, for VA disability 
compensation purposes, and the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317, to be discussed in the following 
paragraphs, apply to the appealed claims for service 
connection.

VA may pay disability compensation to a Persian Gulf veteran 
who exhibits objective indications of a chronic disability 
that resulted from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more disabling not later than December 31, 2001.  See, 38 
U.S.C.A. § 1117 (West 1991); and 38 C.F.R. § 3.317 (1999).

To qualify for service connection under 38 U.S.C.A. § 1117, 
the claimed disability must be one that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1999).  The disability must be shown by "objective 
indications of chronic disability," including both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  The disability must have 
existed for six months or more.  Disabilities that exhibit 
intermittent episodes of improvement and worsening over a six 
month period will be considered chronic.  The six month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Under the above regulation, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to the following:  (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (1999).

First Issue
Entitlement to service connection for a chronic disability 
claimed to be
manifested by a nervous condition, with sleep disturbances, 
on a direct basis
or due to a Persian Gulf War-related undiagnosed illness:

A review of the file reveals no evidence of complaints of 
nervous problems or sleep disturbances during service, and 
normal psychiatric and neurological evaluations of the 
veteran in the reports of medical examinations that were 
conducted in January 1981, July 1987, August 1991 and October 
1992, the latter having been conducted for separation 
purposes.  Also, it is noted that, in a medical questionnaire 
that was filled out in February 1992, less than a year after 
the veteran's return from the Persian Gulf area, the veteran 
answered "no" to the question of "what diseases or 
injuries did you have while in the Southwest Asia Region," 
and gave similar negative answers to questions regarding 
whether he currently had nightmares, trouble sleeping or 
recurring thoughts about his experiences during Desert Shield 
Storm.  Likewise, in his report of medical history for 
separation purposes of October 1992, the veteran denied ever 
having had, or currently having, frequent trouble sleeping, 
depression, or excessive worry, and nervous trouble of any 
sort.

The report of a February 1993 VA general medical examination 
reveals no complaints of nervousness or sleep disturbances, 
and a normal clinical evaluation of the veteran's psychiatric 
status and personality.  Neurologically, the veteran's knee 
and ankle reflexes were reported as normal, and the examiner 
referred the reader to the report of a VA neurological 
consultation of the same date "for evaluation of bilateral 
carpal tunnel syndrome," a disease for which the Board notes 
that the veteran was thereafter service-connected, in an 
April 1993 rating decision.  The report of that VA 
neurological evaluation is of record and it reveals no 
abnormalities other than the service-connected bilateral 
carpal tunnel syndrome.

According to the report of a December 1993 VA Persian Gulf 
War medical examination, the veteran complained of a six to 
eight-month history of sleep disturbances.  The pertinent 
impression was listed as "sleep disturbance, probably 
situational," and it is noted that the veteran was then 
referred to a VA psychiatrist, in order to rule out 
depression and further investigate the veteran's complaints 
of sleep disturbances.

According to the medical consultation sheet reflecting the 
above VA psychiatric consultation of December 1993, the 
veteran was a 31-year old college student who had just 
completed 12 years of active duty in the Army and whose only 
complaint at the time of the examination was of sleep 
disturbance.  On mental status examination, the veteran was 
described as alert, oriented times three, friendly and with a 
spontaneous speech.  He denied depression and excessive 
worry.  His thought process was intact.  There was no unusual 
thought content and he reported no decrease in energy or loss 
of, or diminished, interest in activities.  There were no 
suicidal thoughts, no undue self-criticism, the affect was 
appropriate, with a good range of emotional expression, and 
there was no psychiatric history.  Recent psychological 
stressors were reported as including the birth of his first 
child, his  "getting out" of the Army, and his having 
started college.  The assessment was listed as insomnia, and 
the examiner noted that he gave the veteran some advice about 
sleep habits (such as exercise and "study time change"), 
that it was his opinion that the "suggested sleep 
disturbance may be related to recent life changes," and that 
he had offered the veteran psychological testing, which the 
veteran had accepted.

According to the report of an October 1995 VA mental 
disorders examination, the veteran reported that he was still 
married, that he and his wife now had a two-and-a-half years 
old son, and that the veteran was still pursuing a bachelor's 
degree in social work, with excellent grades.  He also 
reported that he was employed through a work-study program at 
Central Texas College, where his duties involved registering 
students and answering questions for them, a job that he 
described as "easy, less stress than anything else I do."  
He said that he also did volunteer work for the Red Cross.  
The examiner noted that, on a prior examination, it had been 
suggested that the veteran's reported sleep disturbance was 
situational and related to recent life changes, which were 
again referred to as the "birth of his first child, [his] 
discharge from service, [and his] beginning school."

The above report also reveals that the veteran said that he 
was "not able to go to sleep" and that his Veteran's 
Benefits counselor had advised him to file a claim for a 
"nervous disorder."  The veteran explained that, while in 
service, he was able to fall asleep easily at 10:00 p.m. and 
jump out of bed at 5:00 a.m., "ready to go," but that he 
now found that he could not sleep until 11:30 p.m., or 
midnight, and that he then awakened at 5:30 or 6:00 a.m., not 
feeling rested. He reported that his son now slept through 
the night, so he did not feel that his child contributed to 
his sleep disturbance.  He noted that sometimes it was more 
difficult for him to go to sleep when there was something 
stressful going on, such as a test.  In general, however, he 
said that he did not feel uptight or nervous, and he 
described his mood as "happy, funny, humorous," and 
recalled that his nickname while in the military was 
"[redacted]."  He further said that he did not perceive his 
experiences in the Persian Gulf as particularly stressful, 
other than the stress of being away from home.  He did voice 
concern about exposure to oil fires and the possible effect 
that said exposure may have had on his health.  He denied any 
disturbing dreams about his experiences in the Persian Gulf 
and reported that his memories of his Persian Gulf experience 
were "good ones."

According to the above report, the veteran arrived on time 
for the interview, he was alert, oriented, cooperative and 
pleasant.  He responded appropriately to questions.  His mood 
was "euthymic," and his affect was within normal range.  
His thought processes were logical and goal-directed.  He had 
absolutely no complaints of any mood or anxiety disorder, his 
only concern being with what he perceived as a sleep 
disturbance.  He reported that he did not smoke, that he used 
alcohol very infrequently, and that he only had minimal 
caffeine intake.  The examiner noted that a review of the 
file did not reveal any treatment for sleep disturbance or 
psychiatric disorder during service, the veteran's only 
contact with mental health services having been in December 
1993, with his complaint of initial and terminal sleep 
disturbance.  The examiner further noted that psychological 
testing, both personality and cognitive, had been completed 
at that time and that it "did not support any psychiatric 
diagnosis."

In the opinion of the subscriber of the above mental 
disorders report, the veteran was competent and capable of 
managing his funds, and there was no impairment in social or 
occupational functioning that could be attributed to any 
psychiatric problem.  He also noted that no diagnosis was 
warranted on Axis I or Axis II and that, although the veteran 
complained of difficulty initiating sleep and early 
awakening, he did not appear to meet "Criteria B" for 
primary insomnia, which required clinically significant 
distress, or impairment in social, occupational, or other 
important areas of functioning, and that he did not see 
"clinically significant diagnoseable insomnia."

In an August 1996 statement, the veteran's spouse indicated 
that the veteran, to whom she had been married since 1985, 
had suffered from trouble sleeping at night and had become 
more irritable since returning from the Persian Gulf War, 
problems that he had never had prior to the war.  A similar 
statement was submitted by the veteran's mother-in-law in 
December 1996.

According to the report of a September 1997 VA systemic 
conditions medical examination, the veteran complained of an 
irregular sleep pattern, as well as irritability.  The 
examiner, however, found no evidence of a specific systemic 
infection and, regarding the question of whether there had 
been mental changes, referred the reader to the report of a 
VA psychological consultation, which the Board notes was 
conducted two days later, still in September 1997, in the 
form of a mental disorders examination.  

The report of the above VA mental disorders examination 
reveals that the veteran reported that he was not currently 
under psychiatric care, and complained of irritability and 
fatigue, as well as of other multiple physical problems 
involving the shoulder, elbow, skin, ankles, knees, etc..  
The veteran said that he was currently enrolled in college, 
working towards a degree in social work, and that he also 
worked part time, for about 20 hours per week, counseling 
sexual assault victims.

On examination, the above report describes the veteran as 
alert, oriented in all spheres and cooperative during the 
interview.  He was appropriately dressed and adequately 
groomed.  His mood was very calm and his affect was 
appropriate to his mood.  He reported what the examiner 
described as "some difficulty falling asleep at night," and 
explained that he attempted to go to sleep between 10:00 and 
12:30 p.m., at which time he began to "reflect on things 
during the day."  He also said that the pain in his knee and 
lower back caused pain and, thus, difficulty falling asleep.  
The veteran also said, however, that he typically stayed 
asleep throughout the night and that, when he woke up at 
about 6:00 am, he generally felt rested.

According to the above report, the veteran reported no 
significant appetite problems and denied any current suicidal 
or homicidal ideation or intent.  The examiner noted that the 
veteran's thought processes were goal-directed and that his 
thought content was logical.  There was no evidence of any 
perceptual disturbances or any impairment to his ability to 
concentrate, nor recent memory or remote memory problems.  
The veteran reported that he was doing well in his school 
subjects, that he had a good relationship with both his four-
year old son and his wife of 12 years, and that he enjoyed 
the sexual aspect of his relationship with his wife.  The 
examiner then rendered the following opinion and diagnoses:

The [veteran] does not appear to be 
presenting with any clinically 
significant psychiatric problems.  He 
reports a number of medical problems.  At 
this point in time his medical problems 
do not appear to be interfering with his 
psychological functioning.  Consequently 
there appears to be no psychiatric issues 
which are interfering with his ability to 
function socially or occupationally.  He 
is competent to manage any VA funds 
[that] are due to him.

Axis I diagnosis:  No diagnosis.
Axis II diagnosis: No diagnosis.
Axis III diagnosis: See medical record.
Axis IV diagnosis:  Psychosocial 
stressors, health problems.
Axis V diagnosis:  Current GAF [score of] 
80.

The report of a September 1999 VA peripheral nerves medical 
examination confirms the prior diagnosis of a bilateral 
carpal tunnel syndrome, a condition for which, as noted 
earlier, the veteran is already service connected.

Finally, at the October 1999 travel board hearing, the 
veteran said that, during the Persian Gulf War, he took three 
to four "nerve agent pills" on a daily basis for about two 
or three days and that, after the war ended, he was exposed 
to "the oil fires."  Regarding his nervous disorder and 
sleep disturbance allegations, he said that he started 
noticing the "condition" in February 1993, when he started 
feeling very sleepy all the time and could not go to sleep at 
night.  He also said that he usually got to sleep at midnight 
and that he woke up at about five in the morning, "feeling 
exhausted still."  Regarding his nervous symptoms, he 
described them as a twitching of his left eye and of some of 
his muscles, mostly in his arms.  He denied having 
experienced any change in his mental status after the war, 
but said that there had been some change in his emotional 
status, as he sometimes got "a little irritable."

At the travel board hearing, the veteran also said that the 
physicians that he had seen since 1993 had always blamed his 
sleep disturbance problem on his going to school, going to 
work and having a newborn in the house, but that he thought 
that "that wasn't the problem," because both his wife and 
mother-in-law lived with him and took care of his son.  He 
further noted that "[t]here's something else wrong and I 
can't figure out what it is."

In reviewing the present claim for service connection on a 
direct basis, the Board finds that there is no competent 
evidence in the file demonstrating that at least the Caluza 
criteria of inservice incurrence of a present disability and 
a nexus between the claimed present disability and service 
have been met.  It also appears that the Caluza criterion of 
a present disability has not been met either because, while 
an impression of insomnia was rendered in December 1993, the 
most recent competent medical evidence in the file 
essentially negates support for a finding that there is 
current manifestation of any psychiatric disability, and it 
is also apparent that no diagnosis has been rendered to this 
effect.

In reviewing the present claim for service connection under 
the provisions pertaining to claims based on Persian Gulf 
War-related undiagnosed illnesses, the Board finds that at 
least the Caluza criterion of a present disability has not 
been met in the present case, as no objective indications of 
chronic disability have been found to exist, as required by 
the pertinent regulation.  Since service, the veteran's 
complaints have primarily related to problems sleeping and, 
while the condition being claimed is, as mentioned, 
"undiagnosed," the fact remains that examiners have 
attributed his difficulties in this regard to situational 
factors arising since service, and have not recognized 
"signs or symptoms," either neurological or 
neuropsychological in nature, which are necessary to support 
a claim of this nature.

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim of 
entitlement to service connection for a chronic disability 
claimed to be manifested by a nervous condition with sleep 
disturbances, on a direct basis, or due to a Persian Gulf 
War-related undiagnosed illness, that is well grounded, i.e., 
capable of substantiation.



Second Issue
Entitlement to service connection for a chronic disability 
claimed to be
manifested by pain in multiple joints, on a direct basis or 
due to
a Persian Gulf War-related undiagnosed illness:

A review of the service medical records reveals evidence of 
an April 1985 complaint of bilateral knee pain, several 
complaints of right knee pain, lower back pain and bilateral 
wrist/hand difficulties, starting as early as 1983, as well 
as objective evidence of a soft tissue injury to the left 
forearm and a right wrist abrasion in February 1983, a left 
wrist fracture in October 1986, and a diagnosis of right 
carpal tunnel syndrome in 1992.  As noted earlier in this 
decision, the veteran is currently service-connected for 
bilateral carpal tunnel syndrome.  He is also service-
connected for a lumbosacral spine disability diagnosed as 
spondylosis deformans at the L3-L4 level, for the residuals 
of a fracture of the left distal radius and for 
patellofemoral pain syndrome of the right knee.
 
In his post-Persian Gulf War medical questionnaire of 
February 1992, the veteran made no reference to multiple 
joint pains, and it is noted that his references to problems 
with his musculoskeletal system in his report of medical 
history for separation purposes of October 1992 only referred 
to his left wrist fracture and lower back pain.

The report of the February 1993 VA general medical 
examination reveals a history of right carpal tunnel 
syndrome, complaints of similar symptomatology in the left 
hand, and a history of swelling in the right knee, as well as 
complaints of weakness and tingling in both hands and 
intermittent back pain.  On examination, there was a normal 
range of motion in the neck, in all planes, as well as in the 
shoulders, elbows, forearms, wrists, hands and fingers.  The 
lower back had normal lumbar lordosis and no tenderness or 
spasm, the knees had normal configuration with no effusion in 
either joint, intact internal and external ligaments and 
normal ranges of motion, bilaterally.  The feet were normal, 
there was a normal range of motion in the ankle joints and 
normal structure and flexibility of the toes.  The pertinent 
diagnoses were listed as carpal tunnel syndrome of both 
hands, synovitis of the right knee, and lumbar muscle strain.

The report of the February 1993 VA Persian Gulf War medical 
examination reveals complaints of bilateral shoulder pain, 
worse on the right, right knee and elbows, and a negative 
history of injuries to the shoulders or elbows.  It was noted 
that the veteran had bilateral carpal tunnel syndrome since 
1989 and that the "non-injured joints" had mild pain.  The 
veteran said that he did not recall when the pains actually 
began, and he denied swollen joints.  The examination of the 
musculoskeletal system was essentially normal, with full 
ranges of motion, and no swelling, in all joints, and the 
pertinent impression was listed as arthralgias, etiology 
uncertain, and low back pain.

VA outpatient medical records that were produced between 1993 
and 1995 reveal medical treatment for the veteran's 
musculoskeletal problems arising from the diagnosed (and 
service-connected) bilateral carpal tunnel syndrome, right 
knee disability and lower back disability.

The report of a September 1995 VA spine examination reveals 
complaints of lower back pain, objective evidence of no 
postural abnormalities, fixed deformities, spasms, or sensory 
deficits, and a diagnosis of spondylosis deformans at the L3-
L4 level, while X-Rays obtained on the same date revealed 
evidence of degenerative changes at the same levels of the 
veteran's lumbosacral spine.

The report of a September 1995 VA joints examination reveals 
complaints of constant pain in the right knee, and objective 
evidence of no swelling, deformity, or instability, but with 
positive evidence of retropatellar tenderness and pain on 
moving the patella medially/laterally.  X-Rays obtained at 
that time were reported to be negative, but the diagnosis was 
listed as patellofemoral pain syndrome [of the right knee], 
probably chondromalacia.

In their statements of 1996, both the veteran's spouse and 
mother-in-law indicated that the veteran had been complaining 
of pain in all joints since returning from the Persian Gulf 
War, and a statement to the same effect was also subscribed 
by the veteran, in August 1996.

VA X-Rays of some of the veteran's joints that were obtained 
in September 1997 revealed evidence of a rounded 
calcification projected over the right shoulder joint space, 
a mild soft tissue swelling over the lateral malleolus of the 
right ankle, with no fracture, a small calcaneal spur also in 
the right ankle, a bipartite right patella, mild spondylosis 
at the L3-L4 level, with slight posterior subluxation of L3 
and L4, and minimal narrowing of the L4-L5 disc.

The report of a September 1997 VA joints examination reveals 
complaints of constant joint problems/discomfort, mainly in 
the right ankle, right knee, back and right shoulder, with no 
relief on medication.  On examination, the carriage and gait 
were normal, posture was erect, there was "no significant 
swelling of any of the claimed affected joints," no 
deformity in any bodily joint, no effusion of either knee 
joint, non-floating patellae, and intact internal and 
external ligaments.  Ranges of motion of the shoulder and 
knee joints were described as normal, and the diagnosis was 
listed as mild degenerative joint disease, multiple joints.

The report of an August 1999 VA spine examination reveals 
complaints of lower back pain and an essentially normal lower 
back, other than for the painful and limited motion, a 
statement to the effect that the X-Rays revealed an 
"unchanged" degree of severity of the lower back 
degenerative disc disease (DDD) at the L3-L4 level, and a 
diagnosis of chronic low back pain, due to mild spondylosis, 
L3-L4, with slight posterior subluxation at the same level, 
per a prior X-Ray, and DDD unchanged radiologically since 
1995.

The report of an August 1999 VA joints examination reveals 
complaints of right knee pain and functional impairment, with 
objective findings of a normal gait and stance, good 
coordination, no swelling, effusion, redness, ankylosis or 
instability, but with guarded flexion.  It also reveals 
complaints of painful motion of the right wrist, but with no 
swelling, effusion or redness in either wrist, and the 
ability to achieve full range of motion in both wrists.  X-
Rays of both wrists were interpreted as normal and an X-Ray 
of the right knee was likewise interpreted as normal, other 
than for a bipartite patella.  The diagnoses were listed as 
bilateral carpal tunnel syndrome, right more than left, by 
history, and chronic right knee [pain], with patellofemoral 
syndrome and bipartite patella.

Finally, at the travel board hearing of October 1999, the 
veteran indicated that, in his opinion, all his joints were 
affected by the claimed condition, which he said was 
manifested by a continuous, sharp pain.

As noted earlier, the veteran is currently service-connected 
for bilateral carpal tunnel syndrome and for disabilities of 
the right knee, left wrist and lumbosacral spine.  Therefore, 
it naturally follows that any subjective complaints in the 
file of pain in those joints should not be taken into 
consideration in reviewing the present matter of service 
connection for pain in multiple joints, as pain is an 
essential ingredient of every disability and, as such, it has 
been taken into account in the ratings that have been 
assigned for each such service-connected disability.  To 
grant service connection for pain in the veteran's wrists, 
right knee and lumbosacral spine, either on a direct basis or 
under the Persian Gulf War provisions, would clearly 
constitute pyramiding, and that is an action that VA 
regulation specifically prohibits.  See, in this regard, 
38 C.F.R. § 4.14 (1999).

In reviewing the present claim for service connection on a 
direct basis, the Board finds that the Caluza criterion of a 
present disability appears to have been met in the present 
case, as a mild DDD of the veteran's right shoulder and right 
ankle have been diagnosed.  However, there is no competent 
evidence in the file demonstrating that the two remaining 
Caluza criteria have been met, as there is no competent 
evidence demonstrating the inservice incurrence of either 
disability and the existence of a nexus, or causal 
relationship, between these disabilities, which were first 
diagnosed almost five years after service, and service. 

In reviewing the present claim for service connection under 
the provisions pertaining to claims based on Persian Gulf 
War-related undiagnosed illnesses, the Board notes that the 
benefit sought on appeal cannot be granted under these 
provisions either because the veteran's complaints of 
multiple joint pains have been attributed to the known 
diagnoses of carpal tunnel syndrome, patellofemoral right 
knee pain syndrome, residuals of a left radius fracture, 
spondylosis deformans at the L3-L4 level, and DDD of the 
right shoulder and right ankle.  There remain no signs and 
symptoms of a medical nature that are "chronic," and 
otherwise recognizable as a manifestation of a disability 
that is presently "undiagnosed."

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim of 
entitlement to service connection for a chronic disability 
claimed to be manifested by pain in multiple joints, on a 
direct basis, or due to a Persian Gulf War-related 
undiagnosed illness, that is well grounded, i.e., capable of 
substantiation.

Third Issue
Entitlement to service connection for a chronic disability 
claimed to be
manifested by a skin rash, on a direct basis or due to
a Persian Gulf War-related undiagnosed illness:

A review of the file reveals that, in June 1983, that is, 
prior to his Persian Gulf service, the veteran complained of 
a rash of unknown origin on the left side of his face, distal 
to the ear, which the examiner described as a small, round, 
scaly lesion behind the left ear, of about one inch in 
diameter, with no redness.  The assessment was listed as a 
possible ringworm, or tinea capitis, and the veteran was 
prescribed antifungal medication.

The service medical records also reveal that the veteran was 
noted to have a mildly pruritic rash on the anterior aspect 
of his lower legs in October 1989, still prior to his Persian 
Gulf service.  The rash was described this time as consisting 
of two to four-mm. in diameter red, non-raised, non-
blanching, discrete spots, with no crusting or oozing, and no 
healed patches.  The partially-legible assessment was listed 
as a discrete, essentially asymptomatic, non-raised, non-
blanching rash, and it was noted that a viral element was 
suspected, as the veteran had admitted to viral upper 
respiratory infection symptoms three to five days earlier.  
The examiner also wrote that he "doubt[ed] purpura."

No skin-related complaints other than the above were noted 
during service and the Board notes that, in his post-Persian 
Gulf medical questionnaire of February 1992, the veteran 
denied having any rash, skin infection or sores.  Likewise, 
he denied, in his separation report of medical history of 
October 1992, ever having had, or currently having, skin 
diseases, and his skin was clinically evaluated as normal, in 
the report of medical examination of the same date.

The report of the February 1993 VA general medical 
examination reveals no complaints of any skin problems, with 
objective findings of clear skin.

According to the report of the December 1993 VA Persian Gulf 
medical examination, the veteran said that his rash on both 
legs had begun before going to Saudi Arabia, approximately in 
September 1990.  He also said that, whenever he got a cold, 
it got more intense and that, after the cold, it got better 
and the rash went away.  On examination there were one to 
two-mm. macules, purpuric and mostly on the lower legs, but 
also extending up to the waist line.  The skin was not 
broken, and the pertinent impression was listed as a 
"preexisting rash - not related to Persian Gulf 
experience."

A VA dermatological examination was conducted in October 
1995, pursuant to the veteran's complaints of a five to six-
year history of a skin rash on the legs, sometimes on the 
arms.  According to the report of this examination, the 
veteran said that the condition had last flared up one-and-a-
half weeks prior to the examination, but that it had resolved 
spontaneously.  On physical examination, the skin was again 
noted to be clear, the assessment was listed as "no 
pathology," and no medication was accordingly prescribed.

According to the report of a September 1997 skin examination, 
the veteran stated that he had a rash on the anterior aspect 
of both legs that was diagnosed during service in 1990, and 
that it manifested in the form of red spots on the legs, with 
no vesicles.  The eruptions were reportedly in the 
wintertime, they did not produce itching, and he received no 
treatment for them.  The symptoms fluctuated, since the 
eruption would "come and go."  On examination, however, it 
was noted that no eruption was seen and that, therefore, no 
color photographs could "demonstrate this."  The 
subscribing examiner also noted that no tests were 
appropriate at this time, and he listed the diagnosis as a 
complaint of eruption of legs, by history, not seen at this 
examination, etiology unknown.

Finally, at the travel board hearing of October 1999, the 
veteran acknowledged that the first time he noticed his rash 
was in 1989, prior to his Persian Gulf service.  He also said 
that no diagnosis was rendered at the time, that the rash was 
in the lower portion ("bottom") of his legs, that it also 
went up to his pelvic area, his underarms and the triceps 
area, and that he was told that the rash was probably his 
body's way of reacting to a virus.  The veteran further 
stated that the rash recurred in 1991, that he did not go to 
the doctor until December 1992, when he was again told that 
his body was just reacting to a virus, and that the last 
recurrence had been about six months prior to the travel 
board hearing.  He also indicated that the rash scratched and 
itched.

In reviewing the present claim for service connection on a 
direct basis, the Board finds that there is no competent 
evidence in the file demonstrating that at least the Caluza 
criteria of the manifestation of a present disability and a 
nexus between the claimed present disability and service have 
been met.  As shown above, no chronic skin disability has 
been diagnosed and there is no competent evidence in the file 
demonstrating that any claimed present disability is causally 
related to service.

In reviewing the present claim for service connection under 
the provisions pertaining to claims based on Persian Gulf 
War-related undiagnosed illnesses, the Board finds that at 
least the Caluza criterion of a present disability has not 
been met in the present case, as no objective or medical 
indications of a "chronic" disability have been clinically 
stated to exist, as required by the pertinent regulation.

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim of 
entitlement to service connection for a chronic disability 
claimed to be manifested by a skin rash, on a direct basis, 
or due to a Persian Gulf War-related undiagnosed illness, 
that is well grounded, i.e., capable of substantiation.  
Should evidence clinically substantiating a current chronic 
disability of the skin be obtained or developed, and which 
also affords a basis for relating such disability to service, 
the veteran is encouraged to submit such evidence in an 
effort to reopen his claim.

Fourth Issue
Entitlement to service connection for a chronic disability
claimed to be manifested by fatigue, on a direct basis or due 
to
a Persian Gulf War-related undiagnosed illness:

A review of the file reveals no evidence of complaints of 
fatigue, or a diagnosis of a chronic disability manifested by 
fatigue, at any time during service, as well as the veteran's 
denial, in his post-Persian Gulf questionnaire of February 
1992, of having fever, fatigue, weight loss or yellow 
jaundice.  Also, it is noted that, in his report of medical 
history for separation purposes in October 1992, the veteran 
denied ever having had, or currently having, asthma, pain or 
pressure in the chest or chronic cough, but he also indicated 
that he had had, or currently had, shortness of breath.  This 
last statement was clarified in the same report with a 
notation to the effect that the shortness of breath was on 
deep inspiration, with substernal discomfort, but no chest 
pain.  The clinical evaluation of the veteran's lungs and 
chest in his report of medical examination of the same date 
was, however, normal.

According to the report of the December 1993 VA Persian Gulf 
War examination, the veteran said that he left active duty in 
December 1992, that he had started school full time in 
September 1993, and that he had started to notice fatigue in 
the late afternoon.  He explained that he did his studying 
from 6:00 to 8:00 p.m. and that it was after 8:00 p.m. when 
he started "revving up."  However, the physical examination 
was essentially negative, and no impression pertinent to the 
claimed chronic disability manifested by fatigue was 
rendered.

As noted earlier in this decision, the veteran reported "no 
decrease in energy" when he underwent the VA psychiatric 
examination of December 1993.  No pertinent diagnosis was 
rendered in this report, however.

Also as noted earlier in this decision, the veteran 
complained of fatigue when he underwent his September 1997 VA 
mental disorders examination but, again, no pertinent 
diagnosis was rendered at that time.

None of the medical records in the file reveal a diagnosis of 
the claimed chronic disability manifested by fatigue, or 
objective indications of symptoms of fatigue due to an 
undiagnosed illness.

Finally, at the travel board hearing of October 1999, the 
veteran said that he did not feel fatigued while in the 
military, but that he started feeling fatigued in the first 
part of 1993, when he started feeling "I guess sleepy during 
the daytime, yawning all the time, not getting enough 
sleep."  Currently, he said that, in addition to the 
fatigue, he also suffered from headaches, a sore throat and 
other symptoms that made him, a 37-year old individual, feel 
as if he were living in a 60-year old's body.

In reviewing the present claim for service connection on a 
direct basis, the Board finds that there is no competent 
evidence in the file demonstrating that the Caluza criteria 
have been met.  As shown above, no complaints of fatigue, nor 
a diagnosis of a disability manifested by fatigue, were 
recorded during service, no chronic disability manifested by 
fatigue has ever been diagnosed, and there is no competent 
evidence in the file demonstrating that any claimed present 
disability is causally related to service.

In reviewing the present claim for service connection under 
the provisions pertaining to claims based on Persian Gulf 
War-related undiagnosed illnesses, the Board finds that none 
of the Caluza criteria have been met in the present case, to 
include the "present disability" criterion, as no objective 
indications or medical signs of a chronic disability have 
been noted to exist, as required by the pertinent regulation.  
It is also necessary to point out that, with regard to this 
issue, it is not documented that the veteran has complained 
of fatigue, intermittent or otherwise, over at least a six-
month period, such as would support a requisite finding of 
there being "chronic" disability.

In view of the above, the Board concludes that the veteran 
has failed in his initial duty to submit a claim of 
entitlement to service connection for a chronic disability 
claimed to be manifested by fatigue, on a direct basis, or 
due to a Persian Gulf War-related undiagnosed illness, that 
is well grounded or capable of substantiation.

Final considerations applicable to the four claims on appeal:

Regarding the Caluza criterion of a nexus between a claimed 
present disability and service, the Board notes that the only 
evidence in the file suggesting a possible nexus, or causal 
relationship, between the claimed conditions and service in 
the present case consists of the statements rendered by the 
veteran, his spouse and mother-in-law to that effect.  
Regrettably, the Board must note that, even accepting these 
statements as true, the veteran cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting lay 
opinions, insofar as there is no indication in the record 
that any of the subscribers of these opinions possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See, Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Also, and finally, the Board notes that the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish claims for service connection that 
might be considered to be well grounded, i.e., plausible or 
capable of substantiation.  Under these circumstances, VA has 
no further duty to assist the veteran in developing the four 
matters on appeal.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

(CONTINUED ON THE NEXT PAGE)


ORDER

1.  Service connection for a chronic disability claimed to be 
manifested by a nervous condition, with sleep disturbances, 
both on a direct basis, and due to a Persian Gulf War-related 
undiagnosed illness, is denied.

2.  Service connection for a chronic disability claimed to be 
manifested by pain in multiple joints, both on a direct 
basis, and due to a Persian Gulf War-related undiagnosed 
illness, is denied.

3.  Service connection for a chronic disability claimed to be 
manifested by a skin rash, both on a direct basis, and due to 
a Persian Gulf War-related undiagnosed illness, is denied.

4.  Service connection for a chronic disability claimed to be 
manifested by fatigue, both on a direct basis, and due to a 
Persian Gulf War-related undiagnosed illness, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

